 434319 NLRB No. 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We deny the Respondent Union's motion to quash the GeneralCounsel's exceptions and supporting brief. We find that the General
Counsel's exceptions and supporting brief substantially comply with
Sec. 102.46(b) and (c) of the Board's Rules.2The General Counsel has excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.3In agreement with the judge, we find it unnecessary to decide theissue of whether the Joint Apprenticeship Training Committee is an
agent of the Respondent Employer and/or the Respondent Union.Sterling Boiler & Mechanical, Inc. and WilliamKeith AddingtonPlumbers and Steamfitters Local 136, United Asso-ciation of Journeymen and Apprentices of the
Plumbing and Pipefitting Industry of the
United States and Canada, AFL±CIO±CLC
and William Keith Addington. Cases 25±CA±22680 and 25±CB±7340October 26, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn April 7, 1995, Administrative Law Judge MartinJ. Linsky issued the attached decision. The General
Counsel filed exceptions and a supporting brief,1andRespondents Sterling Boiler & Mechanical, Inc. and
Plumbers and Steamfitters Local 136, United Associa-
tion of Journeymen and Apprentices of the Plumbing
and Pipefitting Industry of the United States and Can-
ada, AFL±CIO±CLC each filed cross-exceptions and a
supporting brief, an answering brief, and a brief in
support of the judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions3and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Merrie Thompson, Esq., for the General Counsel.Larry R. Downs, Esq., of Evansville, Indiana, for the Re-spondent Employer.Charles L. Berger, Esq., of Evansville, Indiana, for the Re-spondent Union.DECISIONSTATEMENTOFTHE
CASEMARTINJ. LINSKY, Administrative Law Judge. WilliamKeith Addington, an individual, who was dismissed as a stu-
dent from a joint apprentice program jointly operated by
Plumbers Local 136 and the Mechanical Contractors Asso-
ciation of Southern Indiana, Inc., and, as a result, fired from
his job with Sterling Boiler & Mechanical, Inc., filed, on Au-
gust 16, 1993, a charge in Case 25±CB±7340 against Plumb-
ers Local 136 (Respondent Union) and a charge in Case 25±
CA±22680 against Sterling Boiler & Mechanical, Inc. (Re-
spondent Employer) alleging that he was unlawfully expelled
from the Joint Apprenticeship Training program and unlaw-
fully discharged.On April 7, 1994, the Regional Director for Region 25issued a complaint alleging that the Respondent Union vio-
lated Section 8(b)(1)(A) of the National Labor Relations Act
(the Act), and that the Respondent Employer violated Section
8(a)(1) and (3) of the Act based on a theory that Addington
was expelled from the apprenticeship program and fired from
his job because he engaged in protected concerted activity.
Respondents deny in their answers to the complaint that they
violated the Act in any way.I find that the Act was not violated and will recommendthat the complaint be dismissed in its entirety.A hearing was held before me in Evansville, Indiana, onNovember 7, 8, and 9, 1994.On the entire record in this case, to include posthearingbriefs submitted by the General Counsel, Respondent Em-
ployer, and Respondent Union, and on my observation of the
demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent Employer, a corporation, has an office andplace of business in Evansville, Indiana, where it is engaged
in the commercial plumbing and steamfitting business.Respondent Employer admits, and I find, that it is an Em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) the Act.II. THELABORORGANIZATIONINVOLVED
Respondent Union admits, and I find, that it is a labor or-ganization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. OverviewWilliam Keith Addington was an employee of RespondentEmployer. His employment was contingent on him either be-
coming a journeyman or continuing his employment as an
apprentice, which was his status, which, in turn, was contin-
gent on him remaining a student in good standing in the ap-VerDate 12-JAN-9908:38 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31968apps04PsN: apps04
 435STERLING BOILER & MECHANICAL, INC.prenticeship program run by the Joint Apprenticeship Train-ing Committee (JATC).The JATC is a Taft-Hartley Section 302(c) Trust governedby a board of trustees of six members. Three trustees are se-
lected by the Union and three trustees are selected by the
Mechanical Contractors Association of Southern Indiana,
Inc., a multiemployer bargaining entity of which the Re-
spondent Employer is a member. As such the JATC is nei-
ther an employer nor a union within the meaning of the Act.
See NLRB v. Amax Coal Co., 453 U.S. 322 (1981). How-ever, the JATC could be, depending on the facts, an agent
of either an employer or a union. See Plumbers Local 136(Sandleben Plumbing Co.), 220 NLRB 850 (1975), where theBoard found the JATC to be an agent of the employer and
the union and, interestingly enough, the union in that case
was the same union as the Respondent Union in this case.But whether the JATC is considered an agent of the Re-spondent Employer and/or the Respondent Union is not the
ultimate issue in deciding whether Addington was terminated
from the apprenticeship program for a lawful or an unlawful
reason. I find that Addington was terminated by the JATC
lawfully. Accordingly, the Respondent Employer had no
choice under its collective-bargaining agreement with the
Union but to discharge him because Addington, once ex-
pelled, was neither, as required, a journeyman nor an appren-
tice enrolled in the apprenticeship program run by the JATC.The JATC runs a school. It goes without saying that thefaculty and not the students run a school. If the JATC law-fully dismissed Addington from the school than neither the
Respondent Employer nor the Respondent Union violated the
Act.The apprenticeship program is 5 years in length. Adding-ton was in his second year of the program when expelled.
Apprentices work full time for various employers during the
day and go to school at night.B. The Dismissal of William Keith AddingtonI note at the outset that I give no weight to the testimonyof Dirk Euler who testified that Addington told him shortly
before Addington's expulsion from the apprenticeship pro-
gram that he (Addington) wanted to be kicked out of the ap-
prenticeship program. I believe Euler was mistaken. Adding-
ton's testimony that he merely told Euler he wanted to tell
off Larry Wagner, the coordinator of the apprenticeship pro-
gram, is more credible.In addition I give no weight to the testimony of LyndaHester that union and JATC officials told her, in effect, to
fabricate a case of disruption of the JATC against Addington
prior to Addington's expulsion from the apprenticeship pro-gram. Hester herself was fired from her position with the
JATC and her affidavit reflects that she was told by JATC
officials after Addington was expelled to keep a record of hiscontacts with the JATC and any disruptive behavior he en-
gaged in.Addington began his 5-year apprenticeship in the fall of1991. The first year of school was the 1991±1992 school
year. His second year started in the fall of 1992. Shortly after
he became an apprentice Addington complained to the Union
about safety conditions and his place of employment. The
conditions were corrected. Addington later moved on to work
for the Respondent Employer. One of four trustees who
unanimously voted to expel Addington worked for the em-ployer about whom Addington complained but this was nota factor in his vote to expel Addington some 1-1/2 years
later.In September 1992 Addington by himself and not as a rep-resentative of any other apprentices went to the office of
Larry Wagner, the JATC coordinator, and complained, in the
presence of Wagner and an employer named Bud Howard,
about the wages he was paid (which were set by the JATC)
and about the time of class, namely, that he wanted the hours
of class modified to be more convenient to his schedule.
Howard was apparently taken aback by Addington's attitude
and told Addington to quit if he didn't like the way the ap-
prenticeship program was being run. Wagner properly con-
sidered this activity by Addington to be disruptive and not
appropriate for an apprentice with the right attitude.In the spring of 1993 Addington and nine other appren-tices were taking a pneumatics course. The pneumatics
course was taught by Mike Brown, who is the brother of
Randy Brown, the union business manager and a member of
the JATC board of trustees.According to Addington he and his fellow students in thepneumatics class thought that the instructor, Mike Brown,
was covering the material in class too quickly and, as a re-
sult, the students could not keep up with the material.On two occasions Addington and a fellow class mate andapprentice Sam Morrow went to Larry Wagner and com-
plained that the instructor Mike Brown was going too fast for
the students to keep up with the subject and that Brown had
handed out some inaccurate materials. Wagner said he'd look
into it. Wagner reported back to them that the instructor runs
the class and he's in charge.In February Mike Brown gave a pneumatics test to hisclass. Six out of the ten students in the class, to include Ad-
dington, failed the test. Addington failed by only one point.
He got a 69 and 70 was the passing grade. Addington was
upset. Students were expected to maintain a 70-percent aver-
age each semester. Addington spoke to Mike Brown and told
Brown that he (Addington) wanted to be given some extra
credit work to bring his grade up to a passing one. Brown
said that no extra credit would be given and Addington and
the others should pay attention in class and study hard. Ac-
cording to Mike Brown this test was given early in the se-
mester and the students had plenty of time to get their grades
up to passing. In fact all nine students left in the class after
Addington's expulsion did pass the course. Addington was
not satisfied with this answer and told instructor Mike Brown
in front of all the students in class that he was going over
Brown's head.One night Addington got up in class and complained againto Mike Brown about the test. Mike Brown inquired why the
other students weren't complaining as well and Addington
said it was because his classmates were ``chickenshits.'' This
was at the end of class or just after class ended and Adding-
ton's fellow students heard Addington call them
``chickenshits.'' The other students, apparently angry at Ad-
dington, cursed back at him. Clearly there was disruption in
the class caused by Addington. Mike Brown sent Addington
to see Wagner.Larry Wagner, when he was informed what happened,gave Addington a notice on Tuesday night, March 2, 1993,
to personally appear before the JATC at 1 p.m. on Wednes-
day, March 3, 1993. When given the written notice, Adding-VerDate 12-JAN-9908:38 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31968apps04PsN: apps04
 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.ton, according to Wagner, ``blew up'' and was quite angryand said to Wagner words to the effect ``go ahead and kick
me out. I'll collect unemployment.'' Addington was told to
bring a copy of a letter he claimed he had written to the
International Union to the meeting on March 3, 1993. Ad-
dington, however, had never sent a letter to the International
even though he had threatened instructor Mike Brown that he
had done so.The JATC, as noted, is run by a board of trustees withthree trustees appointed by the Union and three trustees ap-
pointed by the MCA. Randy Brown, one of the Union board
appointees, abstained from voting on the Addington matter.
Two union trustees and two MCA trustees unanimously
voted to expel Addington from the apprenticeship program.
Two of the four trustees, Employer-appointed trustees Arnold
Neible and Lawrence Muensterman, testified before me and
were credible. The union trustees were Lowell Granderson
and Jim Pittsford. They did not testify. According to Neible
and Muensterman, Addington was expelled from the appren-
ticeship program because of his attitude and because he dis-
rupted class. Needless to say the instructor runs the class and
not the students and Addington in calling his classmates
``chickenshits'' had disrupted class. Addington was not ex-
pelled for concertedly complaining with Sam Morrow that
instructor Mike Brown was going too fast in class.It is clear from the credited testimony taken as a wholethat if Addington had gone before the JATC, apologized for
his behavior, agreed to conform his behavior to that expected
of a student, and had promised the JATC that he would be-
have in class the JATC would not have expelled him from
the program. At one point Union Trustee Jim Pittsford asked
Addington if he had ever been in the service and when Ad-
dington said no Pittsford responded that if he had he would
know how to take orders. Addington, instead of saying he'd
follow orders, asked Pittsford if he was supposed to walk off
a bridge if asked to do so. When asked if he would behave
in class Addington would condition his answer on whether
or not he (Addington) thought the instructor was right. Ad-
dington kept bringing up at his meeting with the JATC the
pneumatics test he flunked and the failure to be given an op-
portunity to earn extra credit even though he was told that
was not the issue. Addington's demeanor and attitude toward
the JATC was terrible.The facts are that Addington, although he had good gradesduring his 1-1/2 years in the apprenticeship program (see
G.C. Exh. 21) and was doing okay at work (see the testi-
mony of John Vinitski of Sterling Boiler), he nevertheless
disrupted class by calling his classmates ``chickenshits,''
wouldn't take no for an answer from either Larry Wagner orMike Brown and when he appeared before the JATC he re-fused to unconditionally promise to conform his conduct to
the requirements of an apprentice. Addington, I find, was ex-
pelled from the apprenticeship program not because he en-
gaged in any protected concerted activity but because he dis-
rupted class and did not take advantage of the opportunity,
when he appeared before the JATC, to express his remorse
and promise not to be disruptive. As Employer Trustee
Muensterman credibly testified: ``[H]e (Addington) would
continue to lead the class in an insubordinate manner against
the instructors, that he would continue to disrupt class, that
he wouldÐhis complete lack of respect for the instructor and
the coordinator led us to believe that we were going to con-
tinue to have problems with him, with his conduct with the
coordinator and the instructor.'' (Tr. 444.)Having been expelled for the apprenticeship program andsince he was not yet a journeyman Respondent Employer
was required by its collective-bargaining agreement with the
Union to terminate his employment and did so. Neither Re-
spondent Employer nor Respondent Union, even if the JATC
is deemed their agent, violated the Act. It could be that I or
someone else would not have expelled Addington but the
board of trustees runs the JATC and can act harshly if they
deem it appropriate just so long as they act lawfully as they
did here.CONCLUSIONSOF
LAW1. Respondent Sterling Boiler & Mechanical, Inc. is anemployer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.2. Respondent Plumbers and Steamfitters Local 136,United Association of Journeymen and Apprentices of the
Plumbing and Pipefitting Industry of the United States and
Canada, AFL±CIO±CLC is a labor organization within the
meaning of Section 2(5) of the Act.3. Neither Respondent Employer nor Respondent Unionhas engaged in the unfair labor practices as alleged in the
complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe complaint is dismissed in its entirety.VerDate 12-JAN-9908:38 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31968apps04PsN: apps04
